UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6432


STATE OF NORTH CAROLINA,

                Plaintiff - Appellee,

          v.

LORRAINE BLACKWELL LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00316-TDS-1)


Submitted:   July 15, 2013                 Decided:   July 24, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorraine Blackwell Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorraine Blackwell Lewis seeks to appeal the district

court’s   order    denying      her   self-styled        “Writ   of    Habeus   [sic]

Corpus for Evidenciary [sic] Hearing” for lack of jurisdiction.

We   dismiss    the    appeal   for     lack   of   jurisdiction        because     the

notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   November     1,   2012.      The    notice     of    appeal      was   filed    on

March 19, 2013.        Because Lewis failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED



                                          2